DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Original claims 1-20 are pending and have been examined. The rejections are stated below. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7 and 14 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
	Claims 7 and 14 recite the limitation “wherein the machine learning model includes at least one random forest model” (emphasis added). It is not clear what the Applicants mean by the emphasized portions of the limitation. In view of these ambiguities, the scope of the claim is unclear. Clarification is required.
	The rejections given below are interpreted in light of 35 U.S.C. § 112 rejections discussed above. 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining at least one of a prediction of whether a transaction is associated with the first merchant and a 
 	Analysis
	Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong one: The limitations of “obtaining, with at least one processor, prior transaction data associated with a plurality of prior transactions, wherein a first subset of the prior transactions is associated with a first merchant, wherein a second subset of the prior transactions is associated with a second merchant different than the first merchant, wherein each prior transaction of the plurality of prior transactions is associated with a same merchant location in the prior transaction data, wherein each prior transaction of the plurality of prior transactions is associated with a same merchant name in the prior transaction data, wherein the same merchant name is associated with the first merchant, wherein a different merchant name than the same merchant name is associated with the second merchant, wherein a first portion of the plurality of prior transactions is labeled as misclassified merchant transactions, and wherein a second portion of the plurality of prior transactions is labeled as other merchant transactions; extracting, with at least one processor, a plurality of features associated with the plurality of prior transactions from the prior transaction data; and training, with at least one processor, based on the plurality of features associated with the plurality of prior transactions and the labels for the prior transactions, a machine learning model to determine at least one of a prediction of 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a processor of a computing system to perform all the steps. A plain reading of Figures 1-2, associated descriptions in at least paragraphs [0062] – [0065] and [0081] reveals that the computing system may refer to any computing device that includes the necessary components to receive, process, and output data, and normally includes a display, a processor, a memory, an input device, and a network interface. The processors of these computer system/servers may be general-purpose processors suitably programmed to perform the claimed steps. The machine learning model is broadly interpreted to include generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor of the computing system in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of “obtaining prior transaction data associated with a plurality of prior transactions, wherein a first subset of the prior transactions is associated with a first merchant, wherein a second subset of the prior transactions is associated with a second merchant different than the first merchant, wherein each prior transaction of the plurality of prior transactions is associated with a same merchant location in the prior transaction data, wherein each prior transaction of the plurality of prior transactions is associated with a same merchant name in the prior transaction data, wherein the same merchant name is associated with the first merchant, wherein a different merchant name than the same merchant name is associated with the second merchant, wherein a first portion of the plurality of prior transactions is labeled as misclassified merchant transactions, and wherein a second portion of the plurality of prior transactions is labeled as other merchant transactions; extracting a plurality of features associated with the plurality of prior transactions from the prior transaction data; and training, based on the plurality of features associated with the plurality of prior transactions and the labels for the prior transactions, a machine learning model to determine at least one of a prediction of whether a transaction is associated with the first merchant and a prediction of whether the transaction is associated with the second merchant” amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 8 and 15 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-7, 10-14 and 16-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2, 9 and 16, the steps “wherein training the machine learning model further comprises: training, based on the plurality of features associated with the plurality of prior transactions and the labels for the prior transactions, a first machine learning classifier associated with the first merchant to determine a first prediction of whether the transaction is associated with the first merchant; and training, based on the plurality of features associated with the plurality of prior transactions and the labels for the prior transactions, a second machine learning 4PM2469.DOCXPage 40 of 48Attorney Docket No: 8223-1906544 (4363US01) classifier associated with the second merchant to determine a second prediction of whether the transaction is associated with the second merchant” under the broadest reasonable interpretation, are further refinements of mental processes and methods of organizing human activity because these steps describe further the underlying process. 
	In claims 3, 10 and 17, the steps “further comprising: providing, with at least one processor, the trained machine learning model; obtaining, with at least one processor, transaction data associated with the transaction; extracting, with at least one processor, a plurality of features associated with the transaction from the transaction data; and processing, with at least one processor using the trained machine learning model, the plurality of features to determine the first prediction of whether the transaction is associated with the first merchant and the second prediction of whether the transaction is associated with the second merchant, wherein the first prediction includes a first probability associated with the transaction being associated with the first merchant, and wherein the second prediction includes a second probability associated with the transaction being associated with the second merchant” under the broadest reasonable interpretation, are further refinements of mental processes and methods of organizing human activity because these steps further describe the intermediate steps of the process.  
	In claims 4, 11 and 18, the steps “further comprising: comparing, with at least one processor, at least one of the first probability and the second probability to at least one threshold probability; determining, with at least one processor, based on the comparison, that the at least one of the first probability and the second probability fails to satisfy the at least one threshold probability; in response to determining that the at least one of the first probability and the second probability fails to satisfy the at least one threshold probability, comparing, with at least one processor, at least one feature of the plurality of features associated with the transaction to a first customer spend pattern associated with the first merchant and a second customer spend pattern associated with the second merchant; and determining, with at least one processor, based on the comparison, that the transaction is associated with the first merchant or the second merchant” under the broadest reasonable interpretation, are further refinements of mental processes and methods of organizing human activity because these steps further describe the intermediate steps of the process.  
	In claims 5, 12 and 19, the steps “wherein the first merchant is associated with at least one known merchant category group, wherein the plurality of prior transactions is clustered in a plurality of groups according to merchant category groups associated with the plurality of prior transactions in the prior transaction data, wherein at least one group of the plurality of groups is identified as an anomalous group, wherein the at least one anomalous group includes transactions outside the at least one known merchant category group associated with the first merchant, and wherein the transactions in the at least one anomalous group are labeled as the misclassified merchant transactions or the other merchant transactions according to the at least one known merchant category group associated with the first merchant” under the broadest reasonable interpretation, are further refinements of mental processes and mental processes and methods of organizing human activity because these steps describe the data and parties involved in intermediate steps of the process.  
	In claims 6, 13 and 20, the steps “wherein the plurality of features associated with the plurality of prior transactions includes at least one of: a merchant category code (MCC), a merchant name, an average transaction amount associated with a merchant name, a transaction time associated with a prior transaction, or any combination thereof” under the broadest reasonable interpretation, are further refinements of mental processes and methods of organizing human activity because these steps describe the data/information used in the steps of the process.  
	In claims 7 and 14, the step “wherein the machine learning model includes at least one random forest model” under the broadest reasonable interpretation, is a further refinement of mental processes and methods of organizing human activity because this step describes the type of machine learning model used in the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Allowable Subject Matter
6.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Lo Faro et al. US Pub. 2018/0174170 A1 and Erenrich, Daniel US Pub. 2014/0279299 A1), fail to teach a computer readable medium having stored therein instructions executable by a processor, and a system including a client device to perform a method including the steps “wherein a different merchant name than the same merchant name is associated with the second merchant, wherein a first portion of the plurality of prior transactions is labeled as misclassified merchant transactions, and wherein a second portion of the plurality of prior transactions is labeled as other merchant transactions; extracting, with at least one processor, a plurality of features associated with the plurality of prior transactions from the prior transaction data; and training, with at least one processor, based on the plurality of features associated with the plurality of prior transactions and the labels for the prior transactions, a machine learning model to determine at least one of a prediction of whether a transaction is associated with the first merchant and a prediction of whether the transaction is associated with the second merchant”. Page 3 of 13Appl. No.: 14/331,106For these reasons claims 1, 8 and 15 are deemed allowable over prior art. Dependent claims 2-7, 9-14 and 16-20 are allowable over prior art by virtue of dependency on an allowable claim. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Fletcher, Charles (US Pub. 2011/0078042 A1) discloses systems and methods for facilitating electronic commerce over a network include receiving a transaction request from a merchant on behalf of a client, accessing a client account associated with the client based on information passed with the transaction request, reviewing spending parameters stored as part of the client account, the spending parameters indicating acceptable merchant category codes for client approved merchants, comparing a merchant category code for the merchant with the acceptable merchant category codes of the spending parameters, approving the transaction request between the merchant and the client if the merchant category code for the merchant is determined to be an acceptable merchant category code of the spending parameters, and denying the transaction request between the merchant and the client if the merchant category code for the merchant is determined to be an unacceptable merchant category code of the spending parameters. 
	(b) Mizhen et al. (US Pub. 2014/0012704 A1) discloses a method to select a preferred card for a purchase based on a merchant category. In the exemplary method, the computer associates a plurality of financial accounts with an account of a user; associates a merchant category with a financial account associated with the user account; and receives data from a transaction. The computer can maintain a database of merchant categories; determine the category of the merchant based on the data associated with the transaction; and extract data to identify the merchant, such as merchant name, address, or telephone number. The computer can determine the geo-location of the user device and determine the merchant identify from the location. The computer can determine a merchant category of the merchant from the merchant identity; select the financial account associated with the merchant category of the merchant; and communicate the financial account selected to conduct the transaction. 
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

August 4, 2021